Title: To Thomas Jefferson from Jean Baptiste Ternant, 9 May 1793
From: Ternant, Jean Baptiste
To: Jefferson, Thomas



Philadelphie 9 May 1793. l’an 2 de la République française

J’ai l’honneur de vous adresser cy jointe une copie du rapport que le Consul général de notre République vient de me remettre concernant la prise et la réclamation du navire Anglois le Grange. Si ce rapport qui contient l’exposition des principes et des raisons que j’ai à faire valoir vous laisse encore quelques éclaircissemens à désirer, je m’empresserai de les donner dans une conférence particuliére, à l’heure que vous voudrez bien m’indiquer. Mon Successeur étant journellement attendu, et ayant lieu de croire qu’il sera muni d’instructions applicables au cas dont il s agit, il me reste à vous prier de n’y Statuer définitivement qu’après son arrivée dans cette residence.

Signé Ternant

